DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Responsive to correspondence
This office action is in response to correspondence filed on 04-23-2020.

Information Disclosure Statement
The information disclosure statements filed 04/23/2020, 05/29/2020 were filed before the first action on the merits. This submission is in compliance with the provisions of 37 CFR 1.97. 
Accordingly, they are have been fully considered by the Office.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.



As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  Such claim limitation(s) is/are: “control means” in claims 14 and 23, “mechanical means” in claims 19 and 28;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “mechanical means” are provided to secure the rotor to the stator of the electric motor, in particular a brake clutch. Alternatively, electromagnetic fingers can penetrate housings provided for this purpose” as described on page 3 lines 5-7 of the specification, and “control means” include electrical circuits such as rectifiers, variators, inverters, etc., these means can also be mechanical, such as a belt variator, a motor shaft output pinion as described on page 2 lines 18-21 of the specification.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
	

Specification
The abstract of the disclosure is objected to because the abstract filed on 04/23/2020 contains two paragraphs and a reference to figure 2, the abstract should be in a single paragraph and not more than 150 words, further it should not refer to figures.  Correction is required.  See MPEP § 608.01(b).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “mechanical means for detachably securing the rotor of the electric motor to the stator of the electric motor” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim(s) 13, 20, 22, 29 is/are rejected under 35 U.S.C. 103 as being un-patentable over U.S Publication number 2016/0369702 A1 to OTTO et al. (OTTO) in view of U.S Publication number 2004/0255590A1 to RAGO et al. (RAGO).

Re: Claim 13:
OTTO discloses:
Turbofan engine (See Figs.1-3: 48), comprising: 
an epicyclic gear (See Figs.1-3: ¶0041) comprising:
a sun gear (See Figs.1-3: 66); 
an outer ring (See Figs.1-3: 70); and
at least one planet gear (See Figs.1-3: 68) and a planet carrier (See Figs.1-3: ¶0041: 48); 
a turbine (See Figs.1-3: See Figs.1-3:  46, 40), driving in rotation a transmission shaft (See Figs.1-3: ¶0036: 40) integral in rotation with the sun gear (See Figs.1-3: ¶0049: 66);
a fan (See Figs.1-3: 42) integral with the outer ring (See Figs.1-3: 70); and 
an electric motor (See Fig.1: 86) comprising:
a rotor and a stator (See Figs.1-3:  rotor and stator are implicit to an electric motor), the rotor being integral with the planet carrier (See Figs.1-4: ¶0059-¶0060: the motor 86 having a rotor is integral to epicyclic gear train 48 as shown in figure 4), OTTO substantially discloses all the limitation of claim 1 including a motor integral to gear train having an axis of rotation, OTTO is silent regarding:
the axis of rotation of the rotor of the electric motor being coincident with the axis of rotation of the transmission shaft.
Although OTTO is silent regarding the axis of rotation of the rotor of the electric motor being coincident with the axis of rotation of the transmission shaft, however it is merely arrangement of parts.
OTTO discloses a motor integral to gear train having an axis of rotation, however OTTO is silent regarding the axis of rotation of the rotor of the electric motor being coincident with the axis of rotation of the transmission shaft. This is a mere rearrangement of parts, since the specification of the instant application fails to disclose any specific results achieved by arranging the axis of rotation of the rotor of the electric motor being coincident with the axis of rotation of the transmission shaft, one of ordinary skill in the art would have recognized that rearrangement of parts disclosed by the system of OTTO would have been obvious before the effective filing date of the invention, since it requires the mere rearrangement of electric motor in the system of OTTO, which is generally known in the art as explicitly taught by RAGO (RAGO: See Fig.2: motor 68)  which would have produced similar arrangement as disclosed in the instant application because  arranging these parts would not modify the operation of the electric motor disclosed by the system of OTTO. (MPEP: 2144.04 VI C)
Regarding claim 22: OTTO modified by RAGO discloses all the limitations of claim 22 as described above including a fan (See Figs.1-3: 42) integral with the planet carrier (See Figs.1-3: 48).


Re: Claims 20, 29:
OTTO modified by RAGO discloses:
The turbofan engine according to claim 13, modified OTTO discloses all the limitations of claims 13 and 22, and that further comprising:
a low-pressure turbine and a high-pressure turbine (OTTO: See Figs.1-3: 46, 54);
wherein the transmission shaft (OTTO: See Figs.1-3: 40) that is integral with the sun gear (OTTO: See Figs.1-3: 66) is driven by the low-pressure turbine (OTTO: See Figs.1-3: ¶0036, ¶0049: low pressure turbine 46 drives shaft 40 which in-turn drives sun gear 66).

Claim(s) 14, 23 is/are rejected under 35 U.S.C. 103 as being un-patentable over U.S Publication number 2016/0369702 A1 to OTTO et al. (OTTO) in view of U.S Publication number 2004/0255590A1 to RAGO et al. (RAGO) as applied to claim 13 above, and further in view of U.S Publication number 2018/0266329 A1 to MACKIN (MACKIN).

Re: Claims 14, 23:
OTTO modified by RAGO discloses:
The turbofan engine according to claim 13, modified OTTO discloses all the limitations of claims, 13 and 22, the modified OTTO is silent regarding further comprising:
control means for varying the speed and the direction of rotation of the rotor of the electric motor.
However MACKIN teaches:
control means for varying the speed and the direction of rotation of the rotor of the electric motor (MACKIN: See Fig.2: ¶0024: discloses a controller 100 which vary the speed and the direction of the motors).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further configure the modified OTTO to include the teachings of MACKIN, because MACKIN teaches that this configuration provides the benefit to control a start function and appropriately regulates torque during a start sequence (MACKIN: ¶0024).


Allowable Subject Matter and Prior Art
Independent claim 31 is allowed, because the closest prior art of record U.S Publication number 2016/0369702 A1 fails to discloses “wherein at least one row of rotor blades is driven in a direction of rotation by the transmission shaft and at least one row of rotor blades is driven by the electric motor in a direction of rotation opposite the direction of rotation of the at least one row of rotor blades driven by the transmission shaft” in combination with other limitations of claim 31.
Claim (s) 15-19, 21, 24-28, 30 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Since the closest prior art U.S Publication number 2016/0369702 A1 fails to disclose either alone or in combination fail to teach or fairly suggest the claim limitations of  claims 3-9 and 11-17.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQ A MIAN whose telephone number is (571)272-4925.  The examiner can normally be reached on 9:30 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAFIQ MIAN/Primary Examiner, Art Unit 3746
May 28, 2021